DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03 May 2022, with respect to the rejection(s) of claim(s) 1 and 2 under USC 102(a)(!) have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whiting et al. (US PGPUB 2016/0303371 - previously presented) in view of Kaib et al. (US PGPUB 2012/0112903 - in IDS).  The new rejection is necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. (US PGPUB 2016/0303371 - previously presented) in view of Kaib et al. (US PGPUB 2012/0112903 - in IDS).
	Regarding claims 1 – 3, 6, and 7, Whiting discloses a Wearable Cardioverter Defibrillator (WCD) system (e.g. Fig.1), comprising: a support structure configured to be worn by an ambulatory patient (e.g. Fig. 1 and paragraphs 56 and 57); an energy storage module configured to store an electrical charge (e.g. paragraph 42); a discharge circuit coupled to the energy storage module (e.g. paragraph 42); a plurality of sensors, a first sensor in the plurality being operative to detect physiological conditions of the ambulatory patient, a second sensor in the plurality being operative to detect environmental conditions, the physiological conditions including at least a heart rhythm of the ambulatory patient, the environmental conditions including at least one of motion or location (e.g. paragraph 61; ECG sensing electrodes and a motion sensor); a data input source in communication with a remote data provision service, the data input source being operative to receive data from the data provision service (e.g. paragraph 76); and one or more processors configured to: provide input from the plurality of sensors and from the data input source to an Artificial Intelligence (Al) processing module, the Al processing module being configured to analyze the input and make a determination regarding a condition of either the WCD system or the ambulatory patient, make adjustments based on the analysis by the Al processing module, and initiate a shock therapy to the ambulatory patient by causing the discharge circuit to discharge the electrical charge to the patient while being worn by the ambulatory patient, wherein the Al processing module comprises a neural network (e.g. paragraph 148).  Whiting fails to teach that the support structure has a fitment that corresponds to how well the support structure fits the ambulatory patient, and that the condition comprises the fitment of the support structure while worn by the ambulatory patient. 
	Kaib teaches it is known to use a support structure having a fitment that corresponds to how well the support structure fits the patient and to provide a notification that the fitment is incorrect and provide instructions on how to restore the fit (e.g. paragraph 43).  It would have been obvious to one having ordinary skill in the art to modify the support structure as taught by Whiting with a support structure having a fitting as taught by Kaib, since such a modification would provide the predictable results of assuring proper fitting of the structure, and therefore, limiting noise at the sensors.
	Regarding claims 4 and 5, neither Whiting nor Kaib specifically recite using activity level or breathing sounds to indicate that the fitment is too tight.  However, it is known that a tight garment would restrict the patient’s breathing.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the device as taught by Whiting in view of Kaib with using data related to activity level and/or breathing sounds to indicate that the fitment is too tight.
	Regarding claims 8, 9, and 12, Whiting discloses the remote data provision service is collocated with the support structure, the energy storage module, the discharge circuit, and the plurality of sensors and the data input source is collocated with at least one of the one or more processors (e.g. Fig. 1).
	Regarding claim 10, Whiting discloses using two or more processors (e.g. paragraph 81).
	Regarding claim 11, Whiting discloses initiating shock therapy (e.g. paragraph 55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792